Citation Nr: 0910943	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed malignant 
melanoma.  

2.  Entitlement to service connection for claimed Persian 
Gulf War syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to 
January 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision.  

The Veteran offered testimony at a hearing at the RO before a 
Hearing Officer in March 2004.  

In June 2006, the Board granted service connection for an 
acquired psychiatric disability manifested by anxiety and 
depression, denied service connection for sinusitis, and 
remanded the claims of service connection for malignant 
melanoma and claimed Persian Gulf War syndrome for further 
development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims must be remanded for further 
action.  

Here, the Board notes that the Veteran was afforded a VA 
examination in October 2008 in connection with her claims.  
The examiner stated that the Veteran had no Gulf War syndrome 
manifested by multisystem disorder or undiagnosed illnesses.  
The examiner, however, did not address the Veteran's various 
complaints, but merely stated the conclusion without any 
discussion.  

In this regard, the Board notes that the Veteran, in a 
January 2009 statement submitted to VA, indicated that she 
had various signs and symptoms that might be manifestations 
of an undiagnosed illness and had experienced them since her 
service in the Gulf War.  These include:  fatigue, skin 
disabilities (including cold sores, rash, skin cancer), 
headaches, muscle pain, joint pain, respiratory conditions 
(including sinus allergies and bronchitis), sleep 
disturbance, gastrointestinal problems and gastroesophageal 
reflux disease, memory and concentration problems, fine motor 
tremors, photosensitivity, hair loss in clumps, metallic 
taste in mouth, cardiovascular symptoms, and unspecified 
neurological and neuropsychological symptoms.  

Here, the Board also notes that the Veteran has been service 
connected for chronic fatigue syndrome, dermatitis, and a 
psychiatric disability manifested by anxiety and depression, 
and that some of the symptoms may be related to these  
service-connected disabilities.  

Based on the forgoing, the Board finds that an additional VA 
examination is necessary in order to determine whether the 
Veteran has symptoms, that are not related to her service-
connected disabilities, that may be due to an undiagnosed 
illness.  

The October 2008 examiner also noted the Veteran's history of 
skin cancer and, after examination, diagnosed the Veteran 
with a history of malignant melanoma, status post topical 
treatment with Aldara, history of basal cell carcinoma, 
status post surgical removals, and dysplastic nevi, status 
post surgical removals.  

The examiner also opined that the Veteran's malignant 
melanoma and basal cell carcinoma were "at least as likely 
as not due to exposures while in the Persian Gulf.  

By history, [the] Veteran had mustard gas exposure and 
mustard gas is known to cause skin cancers including 
malignant melanoma and basal cell carcinoma."  

Afterwards, the RO, in a November 2008 Supplemental Statement 
of the Case, denied the Veteran's claims.  With respect to 
the Veteran's skin cancer, the RO noted that it had consulted 
with the Department of Defense (DoD) and found that, while 
the Veteran might have been exposed to propellant used to 
fire scud missiles, no chemical or biological weapons were 
used against coalition troops.  The RO then found that the 
October 2008 VA examiner's opinion could not be correct, 
since the Veteran had not been exposed to mustard gas.  An 
official response from the DoD regarding the Veteran's 
exposure to chemical agents, including mustard gas, however, 
was not associated with the Veteran's claims file.  

Based on the foregoing, the Board finds that this matter 
should be remanded, and upon remand the RO should request 
documentation from the appropriate sources, to include the 
DoD, in order to determine what, if any, chemical or 
biological agents  the Veteran was exposed to during her 
service in the Gulf War and in what amounts.  

The RO should then arrange for the Veteran's claims file to 
be reviewed by the physician who prepared the October 2008 VA 
examination report (or a suitable substitute if that 
physician is unavailable), for the purpose of preparing an 
addendum that addresses whether the Veteran's malignant 
melanoma had its onset in or was caused by any confirmed 
exposure to chemical or biological agents in service.  

If the Veteran is not found to have been exposed to mustard 
gas in service, the examiner must specifically comment on 
whether this changes the opinion offered in the October 2008 
examination report.  

Prior to affording the Veteran an updated VA examination, the 
Veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claim 
that have not already been associated with the Veteran's 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
Veterans Claims Assistance Act, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 
38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
she identify all VA and non-VA health 
care providers, other than those already 
associated with the Veteran's claims 
file, that have treated her since service 
for her claimed disabilities.  The aid of 
the Veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  The RO should also contact the 
appropriate sources, to include the 
Department of Defense, and request 
documentation of what, if any, chemical 
or biological agents, to include mustard 
gas, the Veteran was exposed to during 
her service in the Gulf War and in what 
amounts.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
Veteran for an appropriate VA examination 
in order to determine the nature and 
likely etiology of any disabilities 
related to the Veteran's complaints of 
fatigue, skin disabilities (including 
cold sores, rash, skin cancer), 
headaches, muscle pain, joint pain, 
respiratory conditions (including sinus 
allergies and bronchitis), sleep 
disturbance, gastrointestinal problems 
and gastroesophageal reflux disease, 
memory and concentration problems, fine 
motor tremors, photosensitivity, hair 
loss in clumps, metallic taste in mouth, 
cardiovascular symptoms, and unspecified 
neurological and neuropsychological 
symptoms.  

All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the Veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any  disabilities related to the 
Veteran's reported symptoms, noted above, 
found to be present.  If the examiner 
diagnoses the Veteran as having a 
disability or disabilities manifested by 
any of the Veteran's complaints or 
symptoms, the examiner should specify a 
diagnosis and offer an opinion as to 
whether it is at least as likely as not 
that such disability was caused by or had 
its onset during service or within one 
year of service.  

The examiner is also specifically asked 
to determine whether any of the Veteran's 
symptoms are related to her service-
connected disabilities of chronic fatigue 
syndrome, dermatitis, and a psychiatric 
disability manifested by anxiety and 
depression.  

If no diagnosis is offered with respect 
to the Veteran's reported symptoms, noted 
above, the examiner is requested to 
comment on (i) whether there are 
nevertheless objective indications of a 
chronic disability (lasting six months or 
more) related to any such complaints or 
symptoms, (ii) at what point did such 
objective indications of a chronic 
disability became manifest, and (iii) 
whether such objective indications of a 
chronic disability cannot be attributed 
to any known clinical diagnosis by 
history, physical examination, and 
laboratory tests.  If no chronic disorder 
is present, regardless of etiology, the 
examiner should so state.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims file to be reviewed 
by the physician who prepared the October 
2009 VA examination report (or a suitable 
substitute if that physician is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran currently has any 
residuals of malignant melanoma and, if 
so, whether the Veteran's condition had 
its onset in service, within one year of 
service, or is related to her military 
service or a service-connected 
disability.  All necessary special 
studies or tests should be accomplished.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
right hip disability found to be present.  

The examiner is specifically asked to 
comment on findings related to the 
Veteran's confirmed exposure, if any, to 
chemical or biological agents during her 
service in the Gulf War.  If exposure to 
mustard gas in service in not confirmed, 
the examiner is asked to comment on 
whether this changes the opinion offered 
in the October 2008 examination report. 

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.   In the event any 
decision remains adverse, the Veteran 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



